Case 1:19-cv-04650-AJN-SN Document 105-18 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 18
                  Case 1:19-cv-04650-AJN-SN Document 105-18 Filed 03/02/21 Page 2 of 3




                                                       P-Card l         . P aid ln/Paid Out



               AAer complleting the log, p(~ce the kollmowing receipts in this envellope:
                • P-Card
                • Pa(6 In/Paid Out



                                                              STORE ~uMBER ~




Confidential                                                                                DEF0056017
                    Case 1:19-cv-04650-AJN-SN Document 105-18 Filed 03/02/21 Page 3 of 3



                                                     ) 1 1/20/2018 12:37 Plvl                       INVOICE
                                                      Store: I
    /
                                                                      Ko I'lARPWARE Il'tlC.
                                                                        o52 l i IINTI-I AVENUI-
2 USRG02023557                       229183> G t                       NEAI YORK, NY 10019
                                                                            212-265-2425
               57th a Tenth                                                 212-265-7588
           11/20/2018 12:48 PH                                   (DBA) COLUMBIJS IHARDN/ARE
                                                       Casi'lier' Sy', aclmln
  Paid 0ut                            $39.25           Qty Pricel'xt Price      item Description
3 — Store Supplies                                    '2    $11.99 $23.98 'T HOT SHOT NQ
                                                                                 PEST STRIP
                                                       $'l1.99
                                                        0/11210 e 04                16422
                                                              $ 'I.99 $ 1 99 T   SHEET   It/IETAL
                                                        $1.99
                                                                                     2 l98-
                                                        738287232097
                                                        2     $b 9 9 $ I 1 .98 T RAZOR Kl I IFE
                                                           $5' 9c)
                                                                                          cI()QCI
                                                           052427382054                                      '$37. 95
                                                                                         Subtotal:
                                                                                        5% Disc:"    -
                                                                                                              - $1.90
                                                                                     8.875% I ax.            + $3.20
                                                                  Loca I Sales Tax                       =
                                                                                 RECEIPl TO1AL:                $39.25

                     COLUI15U9HARDW
                                  ARE
                            ATTN                                 Credit Card $39 2
                        952 !)TH AYE
                 -NEVI Y~PKu, NY. M919-4452
                                                                 MasterCard
                       ei25265-2425
                                                                           Total Sales Discounts:              $1.90

                           Sale                             .AII Returns Ivlust be Accompanied by this Receipt
                                                                       within Seven Calendar Days.
         xxxxxxxx
               xxxx529i                                         ABSOLUTELY NO RETURNS QN PON/ER
         IAST
           ERCARD               EntryMe
                                      thod' Ch!r                       TOOLS, LOCKS AND KEYS.
                                                               HANDTOQLS MAY BE RETURI IED ONLY IF
        Amou
           lrit:4                       39.25                  NOT LISFD AND IN ORIGINAL I-'ACKAGiNG.
        Tax :                                                  No Exceptions. NO RETURNS ON CUSTOM
                                          8.eo I       !    -.     C U T SQlvl GLASS, LUMBER OR PIPE.
        Total: 4                      39 . 25
        ii/28/18
        Ini/ ¹: 8888
                  88825
        Anilrl/d' Online
                                        i2,37.39
                                AnnrCode', 37/I387                        ~|~l/Ill)
                                                                               | II
        PayP
           al
        AID'
          ,A88888888II
                     18l8
        Tb'R88
             ' 8888Il 88
        TSI'
          . E888
                     Cu~toueo Coov
                      THANK TOIJ!




Confidential                                                                                                            DEF0056026
